Title: John Jeffries to John Adams, 15 Dec. 1786
From: Jeffries, John
To: Adams, John


          
            
              May it please your Excellency
            
            
              London Margt St Cavend Square
               15 Decr 1786
            
          

          Encouraged by the high opinion I entertain of your personal
            character, and persuaded, that in the important publick one, which you now hold, you you
            will be actuated as much for the justice & honour, as you are by your wishes to
            promote any of her interests of America in general
          Permit me Sir, to address you in that honourable publick character,
            & claim your Excellency’s attention to the following facts, in which I am myself
            much interested & in which I conceive both the justice & honour of that
            particular state which was honoured by your birth; & which you have on so many
            important trusts represented & interested yourself in, are more peculiarly
            concerned, suffe me likewise to assure your Excellency, that having been honored by my
            birth, education & many years residence in the capital of the same State, I feel
            myself really interested in the rising honour & future welfare of it, I wish as
            far as may be within my humble walk of life, to promote its happiness, & more
            especially to avoid being the medium of its imputed violation of justice &
            breech of publick faith & honor
          The late Province, now State of Massachusetts are indebted to me
            for acknowledge professional services as Physician &c to the Provincial poor in
            the years 1774, & 1775 the Sum of £693.19.10 Lawful Money
          The numerous orders, vouchers & accounts which compose that
            debt, have been all examined, approved & reduced into three general Accounts, to
            that an acct which have been likewise approved & certified by the signatures of
            the then proper persons authorised to take cognizance, & approve &
            certify them accordingly
          I sent authenticated & attested copies of those three
            general accounts to Boston, & have for several years before the conclusion of
            the late unhappy war in America & more especially since the ratification of
            peace, been continually soliciting by my Attorney & Agent, payment of this
            debt
          After several years delays & referring it from time to
            time, I have been lately informed by my Attorney that my demands had been referred to a
            committee of the General Assembly at Boston, who had determined that I should be allowed
            £150, as full payment of my demand, & that I should receive it in notes valued
            about 37 or 38£ & that I was to receive this as full satisfaction of my
            day—and—This I cannot consent to accept, I cannot but think the loss of the
            interest of the whole debt, for the 12 years it has now been acknowledgly due as much if
            not more than in justice to myself & Children I ought to consent to, or they can
            in honour expect from me—however that I am willing to submit to their consideration I
            had in the course of my discharging the duties of my office been obliged to Advance and
            pay upwards of £90 Sterlg for Meds needed for the publick use.
          I presented my Accounts for payment or a refusal with the causes
            assigned & certified—not for examination, as that had already been done at the
            proper time, & by the persons solely qualified & Authorised to do
            it.
          The Gent who have since taken up that business as examiners were
            not, nor could be in possession excepting the copies of the three general Accounts,
            above mentioned, (which had been already examined, approbated, & certified as
            such) of a single paper, or voucher necessary to give them information & to form
            their judgments
          I have in my possession the three original general Accounts,
            approbated, & the vouchers & authorities from which they were formed
            & by which they were approbated, all which are subject to your Excellency’s
            inspection if you should judge fit.
          I would also crave leave to inform your Excellency, of another
            circumstance respecting those Accounts, which although it should not be considered as a
            legal obligation, yet I cannot but think it a strong & unequivocal claim upon
            the honour of those concerned in it
          At the period when the first of my Accounts, became due, the new
            arrangements in the political & civil government were just introduced &
            taking place in that Province—as it was not designed to acknowledge the validity of the
            change by any deliberate act which implied it, and as my Accounts must, after they were
            approbated, have been presented to the Governor & Council for their warrant for
            payment, they at that time (altho examined & approbated) were for that reason
            suspended from being certified, & where eventually they were officially
            approbated & certified, it was with a stipulated enjunction, that I shoud not
            present them to the Govr & the Mandamus Council for
            payment, as that act would be considered as impliedly acknowledging their power in that
            appointment, to this injunction, although I at that time greatly needed the payment; I
            assented, & although, after that I was not only offered, but urged by the
            Secretary of the Province, to present them, with assurances that the Governor &
            Council would immediately order payment, I involiably kept my engagements made to the
            Gent. who had passed, approbated, and certified my Accounts, that I would not offer
            them, or suffer them to be acted on by the Mandamus Council, without their consent
          As it is wholly owing to this enjunction imposed on me, &
            my faithful observance of it, that I have been now so many years kept out of this debt,
            I am now obliged to solicit it, I cannot but think it, considering my conduct in the
            affair, a very undeserved hardship, in addition to the original injustice of it
          I would now respectfully crave your Excellencys opinion, advice
            & assistance in the business, & cannot but ardently wish you to believe,
            that at the same time that I acknowledge myself induced to to it by motives of private
            interest, I likewise feel myself interested in the future honour of that
              Province
            State But (illegible), of which I was once a happy member, and
            that I earnestly wish to avoid being obliged to detail the circumstances of this
            business, to the honourable the Commissioners of Claims of the American Loyalists,
            before whom I expect shortly to be sumoned, & thereby, however reluctantly,
            furnish them any information of facts which might operate, or even be construed to the
            prejudice of the justice or honour of America in general, & state of
            Massachusetts in particular.
          Permit me to add that I have urgent & important need of
            speedy payment, but that notwithstanding such urgency, I would cheerfully adjust
            & assent to such mode of payment, as may be most for the convenience &
            honour of those concerned in it. I have the honour to be with great respect for your
            Excellency’s important publick character, & repeated obligations to your private
            one, 
          Your Excellency’s / much obliged / & most obedient humble
            Servant
          
            
              J. Jeffries
            
          
        